DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 05/25/2022, to the Non-Final Office Action mailed on 02/25/2022. 
Claims 7 and 9-10 are amended. Claim 8 is cancelled. Call 11 is new. Claims 7 and 9-11 are pending and addressed below.
Applicant’s amendment to the Specification has overcome objection to the tile, previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 102
Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL-S (IDS Reference) Samsung R1-1803554, hereinafter NPL-S.
Regarding claims 7 and 9-11, NPL-S teaches, a terminal / a radio communication method for a terminal / a radio base station, comprising: 
a receiver/transmitter (NPL-S: it is about 3GPP NR which comprises a receiver) that receives downlink control information for releasing a semi-persistent scheduling (SPS) of a downlink shared channel (NPL-S: section 9.1 - "If a UE receives ... receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit”, PDCCH is Downlink Control Channel to carry downlink control information.), and 
a processor (NPL-S: it is about 3GPP NR which comprises a processor), that controls reception of downlink signals, wherein the processor does not expect to receive both a unicast downlink shared channel and the downlink control information in a same slot (NPL-S: section 9.1 - "If a UE receives a PDSCH without receiving a corresponding PDCCH, or if the UE receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit.”, section 9.1.2.1 - "If the does not UE indicate capability to receive more than one unicast PDSCH per slot...”, teaches that UE transmits one HARQ-ACK bit, and it receives in a slot either a PDSCH (i.e. a unicast downlink shared channel) or a PDCCH to release SPS, suggesting UE is not expected to receive both simultaneously at the slot) in a case where reception of no more than one unicast downlink shared channel per slot is supported by the terminal (NPL-S: section 9.1.2.1 - "If the does not UE indicate capability to receive more than one unicast PDSCH per slot and .. .”), a semi-static Hybrid automatic Repeat request Acknowledgement (HARQ-ACK) codebook is configured (NPL-S: section 9.1.1 - "If a UE is configured with higher layer parameter HARQ-ACK-codebook=semi-static .. .”), and the SPS is configured (NPL-S: section 9.1 - "If a UE receives ... a PDCCH indicating a SPS PDSCH release...”, suggests that SPS is configured that is released), and generates one HARQ-ACK bit for reception of the downlink control information in the case (NPL-S: section 9.1 - "If a UE receives ... a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit”).
With respect to claim 9, claim recites the same features of claim 7 for a radio communication method for a terminal. Therefore, it is subjected to the same rejection.
With respect to claim 10, claim recites the same features of claim 7 for a transmitting base station. Therefore, it is subjected to the same rejection.
With respect to claim 11, claim recites the same features of claim 7 for a system comprising a terminal. Therefore, it is subjected to the same rejection.


Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang Chun-Wei et al US 20190306841, hereinafter Huang.
Regarding claims 7 and 9-11, Huang teaches, a terminal / a radio communication method for a terminal / a radio base station, comprising: 
a receiver/transmitter (Huang: Fig. 2, 222a, 254a RCVR/TMTR) that receives downlink control information for releasing a semi-persistent scheduling (SPS) of a downlink shared channel (Huang: [139] " if the UE receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit.”, PDCCH is Downlink Control Channel to carry downlink control information); and 
a processor (Huang: Fig. 2, 230, 270 Processor), that controls reception of downlink signals, wherein the processor does not expect to receive both a unicast downlink shared channel and the downlink control information in a same slot (Huang: [118], [139], [422], teaches that UE transmits one HARQ-ACK bit, and it receives in a slot either a PDSCH (i.e. a unicast downlink shared channel) or a PDCCH to release SPS, suggesting UE is not expected to receive both simultaneously at the slot) in a case where reception of no more than one unicast downlink shared channel per slot is supported by the terminal (Huang: [118] " 2. Otherwise, the UE is expected to receive only one unicast PDSCH per slot, ...”), a semi-static Hybrid automatic Repeat request Acknowledgement (HARQ-ACK) codebook is configured (Huang: [116] " 1. When a UE is configured with semi-static HARQ-ACK Codebook...”), and the SPS is configured (Huang: [119] " 3. Handling HARQ-ACK for PDCCH for SPS release...”, suggests that SPS is configured that is released), then the processor generates one HARQ-ACK bit for reception of the downlink control information in the case (Huang: [139] " If a UE receives a PDSCH without receiving a corresponding PDCCH, or if the UE receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit.”).
With respect to claim 9, claim recites the same features of claim 7 for a radio communication method for a terminal. Therefore, it is subjected to the same rejection.
With respect to claim 10, claim recites the same features of claim 7 for a transmitting base station. Therefore, it is subjected to the same rejection.
With respect to claim 11, claim recites the same features of claim 7 for a system comprising a terminal. Therefore, it is subjected to the same rejection.



















Response to Arguments
Applicant’s arguments filed on 05/25/2022, with respect to the rejection of dependent claim 8 that is now incorporated into independent claims have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.9 and p.10 that “NPL-S is a meeting summary that consists of a change request to 3GPP TS 38.213 V15.0.1 capturing the NR ad-hoc 1801 and RAN1#92 meeting agreements. See NPL-S Title page. On p. 4 of the pending Office Action, the Examiner interprets the "or" from "[i]f a UE receives a PDSCH without receiving a corresponding PDCCH, or if the UE receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit" (emphasis added) in section 9.1 of NPL-S as allegedly disclosing "does not expect to receive both a unicast downlink shared channel and the downlink control information in a same slot" of previously-presented claim 8 which has now been incorporated into amended independent claim 7. 
Applicant respectfully disagrees because this sentence of NPL-S merely indicates that the UE generates the corresponding 1-bit HARQ-ACK information on receiving the PDSCH and also the UE generates the corresponding 1-bit HARQ-ACK information on receiving the SPS PDSCH release. Consequently, this sentence of NPL-S does not disclose whether the UE receives both the unicast downlink shared channel and the downlink control information. The remainder of the NPL- S reference also remains silent regarding that the UE receives both the unicast downlink shared channel and the downlink control information. Therefore, NPL-S fails to disclose each and every limitation of amended independent claim 7, as recited above”.
However, the examiner respectfully disagrees. Expression "does not expect to receive both a unicast downlink shared channel and the downlink control information in a same slot" in the claim can be interpreted as a case of receiving either a unicast PDSCH or a DCI information channel in a same slot while not expecting both. The NPL-S cited in the Rejection above teaches this case wherein a single HARQ-ACK bit is generated for either received channel. Examiner suggests, if Applicant believes that invention is such that the processor does not expect to receive both the channels, however, receives both the channels in a case and generates a single HARQ-ACK bit for one of the received channels only (according to “second embodiment” Spec. para [51], [53], [55]) then the claim should be amended, accordingly, to overcome the prior art teaching.
Examiner’s disagreement also applies to the Applicant’s similar argument with respect to the secondary rejection by Huang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS Reference, Samsung Electronics Co., Ltd., HARQ-ACK codebook determination, 3GPP TSG RAN WG1 adhoc_NR_AH_1706 Rl-1710729, 30 June 2017.
IDS Reference, JP 2014-519252 A (LG ELECTRONICS INC.) 07 August 2014.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472